 J. ARTHUR TRUDEAU CENTERThe Kent County Association for Retarded Citizensd/b/a J. Arthur Trudeau Center and TrudeauCenter Employees Union, AFT. Case 1-CA-12943October 31, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge duly filed on March 31, 1977, byTrudeau Center Employees Union, AFT, hereincalled the Union, and duly served on The KentCounty Association for Retarded Citizens d/b/a J.Arthur Trudeau Center, herein called the Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 1, issued a complaint and notice of hearingon April 21, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 3,1977, following a Board election in Case I-RC-14265, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about March 24, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On May 3, 1977, Respondent filed itsanswer admitting in part and denying in part, theallegations in the complaint.On May 12, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment which asserts that all issues raised byRespondent were or could have been litigated in therepresentation case and may not be relitigated here.Subsequently, on June 3, 1977, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. On July 7, 1977, Respondent filed aI Official notice is taken of the record in the representation proceeding,Case I-RC-14265. as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);233 NLRB No. 33memorandum in response to Notice To Show Causewhy General Counsel's Motion for Summary Judg-ment should not be granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show CauseRespondent contends that (1) the Board is withoutjurisdiction because Respondent is not a "health careinstitution" within the meaning of Section 2(14) ofthe National Labor Relations Act, as amended, and(2) in any event, a hearing is necessary to establishlegal jurisdiction because (a) there was no showing inthe prior representation proceeding that Respon-dent's operations "affect commerce" within themeaning of Section 2(7) of the Act, and (b) the Boardhas made no finding with respect to the requisite$50,000 "inflow-outflow" test.In the representation proceeding the Board, follow-ing its decision in The Rhode Island Catholic OrphanAsylum, a/k/a St. Aloysius Home, 224 NLRB 1344(1976), asserted jurisdiction over Respondent withoutregard to whether it is a health care institution.2Respondent has presented no cogent basis for us toreconsider this ruling at this time. The representationproceeding also disposed of Respondent's claim withrespect to legal jurisdiction. At the hearing on therepresentation petition, Respondent conceded that ithad an annual budget of approximately $617,000,that its expenditures "may fall within a 10 percentcategory of dollars being expended in interstatecommerce for supplies, materials and other things.." and that,Based upon those allegations, it is the feeling ofthe Employer that the Employer is engaged in anactivity covered by the provision of the NationalLabor Relations Act, and that the National LaborRelations Board probably has jurisdiction.In addition, the record also shows that, during theprevious years, Respondent received from the city ofWarwick, Rhode Island, the sum of $64,539 underthe Comprehensive Employment and Training Act3(C.E.T.A.). These funds are received by the city ofWarwick directly from the Federal Government. TheFollerr Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 227 NLRB 1439(1977).3 Comprehensive Employment and Training Act of 1973, P.L. 93-203, 87Stat. 839.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact that Respondent received such federally fundedmoneys is sufficient, standing alone, to establishstatutory jurisdiction over Respondent's operations.4Inasmuch as Respondent raises no other conten-tion in response to the Notice To Show Cause, and itis clear that the representation case record establishesthat the Board has jurisdiction over Respondent, weshall grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a not-for-profit Rhode Island corporationwith its principal office and place of business atWarwick, Rhode Island, where it is engaged in theoperation of a rehabilitation and training center forretarded children and adults. For the calendar year1976, Respondent had a projected gross revenue of$617,000, expended approximately $61,700 to pur-chase supplies and materials from sources in inter-state commerce, and received and expended as partof its operating budget the sum of $64,539 from thefederally funded C.E.T.A. program.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDTrudeau Center Employees Union, AFT, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All employees including teacher aides, workshopsupervisors, bus drivers, truckdrivers, janitors,special education teachers, the nurse, the physicaltherapists, the social workers, the assistant work-shop director, and the assistant recreation direc-4 Catholic Social Services, 225 NLR B 288 (1976), Eavt Oakland Communi-ty HealthAlliance, 218 NLRB 1270, 1271 (1975).tor employed by Respondent, but excluding officeclerical employees, consultants, Group Homeemployees, C.E.T.A. employees, guards andsupervisors as defined in the Act.2. The certificationOn February 23, 1977, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 3, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about March 16, 1977, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 24, 1977, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,since March 24, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.152 J. ARTHUR TRUDEAU CENTERV. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Kent County Association for RetardedCitizens d/b/a J. Arthur Trudeau Center is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. T rudeau Center Employees Union, AFT, is alabor organization within the meaning of Section 2(5)of the Act.3. All employees including teacher aides, work-shop supervisors, bus drivers, truckdrivers, janitors,special education teachers, the nurse, the physicaltherapists, the social workers, the assistant workshopdirector, and the assistant recreation director em-ployed by Respondent, but excluding office clericalemployees, consultants, Group Home employees,C.E.T.A. employees, guards and supervisors asdefined in the Act constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since March 3, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about March 24, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,The Kent County Association for Retarded Citizensd/b/a J. Arthur Trudeau Center, Warwick, RhodeIsland, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Trudeau CenterEmployees Union, AFT, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All employees including teacher aides, workshopsupervisors, bus drivers, truckdrivers, janitors,special education teachers, the nurse, the physicaltherapists, the social workers, the assistant work-shop director, and the assistant recreation direc-tor employed by Respondent, but excluding officeclerical employees, consultants, Group Homeemployees, C.E.T.A. employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.153 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its facility at Warwick, Rhode Island,copies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 1, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER MURPHY, dissenting:For the reasons set forth in my dissenting opinionin The Kent County Association for Retarded Citizensd/b/a J. Arthur Trudeau Center, 227 NLRB 1439(1977), I would not assert jurisdiction over Respon-dent's operations. Accordingly, I dissent from mycolleagues' conclusion that Respondent has violatedSection 8(a)(5) and (1) of the Act.$ In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Tru-deau Center Employees Union, AFT, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees including teacher aides, work-shop supervisors, bus drivers, truckdrivers,janitors, special education teachers, thenurse, the physical therapists, the socialworkers, the assistant workshop director,and the assistant recreation director, butexcluding office clerical employees, consul-tants, group home employees, C.E.T.A.employees, guards and supervisors as de-fined in the Act.THE KENT COUNTYASSOCIATION FORRETARDED CITIZENSD/B/A J. ARTHURTRUDEAU CENTER154